AMENDED AND RESTATED AMERICAN FUNDS TARGET DATE RETIREMENT SERIES, INC. PRINCIPAL UNDERWRITING AGREEMENT THIS AMENDED AND RESTATED PRINCIPAL UNDERWRITING AGREEMENT, is between AMERICAN FUNDS TARGET DATE RETIREMENT SERIES, INC., a Maryland corporation (the "Series"), and AMERICAN FUNDS DISTRIBUTORS, INC., a California corporation (the "Distributor"). W I T N E S S E T H: WHEREAS, the Series is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end diversified investment company consisting of a series of nine funds (each a "Fund" and collectively the "Funds") and may offer additional series of funds in the future; and WHEREAS, each Fund in the Series offers seven classes of shares of common stock designated as
